[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
Petitioner, Edward Emery, filed a "PETITION FOR WRIT OF MANDAMUS OR ALTERNATELY [sic], PETITION FOR WRIT OF PROHIBITION" on August 14, 2001. Petitioner has a matter pending in Toledo Municipal Court before Judge Thomas J. Osowik.  Petitioner moved to have Judge Osowik recuse himself from hearing that matter. Petitioner's motion was apparently brought before a judge in the Lucas County Court of Common Pleas and was denied. Petitioner filed a petition in this court requesting that we require the judge in the Lucas County Court of Common Pleas to conduct a hearing on petitioner's "motion to recuse" and to grant petitioner's motion, insofar as petitioner's affidavit was the only evidence presented regarding his motion.
We find, however, that petitioner fails to identify the proper parties to this action.  Petitioner's petition for writ of mandamus moves us to require a judge to take certain action; however, no common pleas court judge was named in this action and none was served.  It is improper to name the entire Lucas County Court of Common Pleas and the clerk of courts' office is not the proper party to be served in this action.
Accordingly, insofar as the proper party or parties have not been identified or served with this petition, we sua sponte dismiss petitioner's petition for writ of mandamus or, alternatively, writ for prohibition.
Based on the foregoing, we also deny petitioner's "Motion for stay (pending determination of petition)," filed on August 15, 2001.
Costs assessed to petitioner.
Peter M. Handwork, J., James R. Sherck, J. and Richard W. Knepper, J. CONCUR.